The Court
held, that the want of actual intent to vilify *273or libel the plaintiff rendered the publication no less a libel, if such was the natural effect of the words published; that the prior publication and the omission of the plaintiff to prosecute therefor were no defence to this suit, but could, at most, only affect the question of damages; that the defendants were bound to know whether the publication contained libellous matter; that there were passages in the publication, which appeared on their face to be libellous, such as the charge of “ legal Jesuit-ism,” the comparison to Pilate and Judas, the charges of prejudice and want of feeling, and the assertion that the decision of the plaintiff as commissioner was a partisan and ignoble act; that the statements complained of were not privileged communications, and, as discussions upon a matter of public interest, did not appear to be justified, because they charged the plaintiff with corrupt and improper motives, and because the answer did not aver their truth; that the answer therefore, supposing all the matters contained in it to be true, as admitted by the demurrer, did not constitute a complete defence and legal bar to the plaintiff’s action; but that, as there were still questions upon the declaration and answer in issue between the parties, the case must stand for further proceedings.
By inadvertence, an entry was made on the docket, sustaining the demurrer. The defendants thereupon moved that the cause be submitted to a jury, and for leave to amend their answer, if necessary. The case was continued for several terms, and, after the death of the defendant Mussey, and before any further action of the court, was settled by agreement of parties, by entering judgment for the plaintiff for five dollars, with costa to the time of the decision upon the demurrer.